836 F.2d 1348
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Evelyn WILLIAMS, Plaintiff-Appellant,v.Otis BOWEN, Secretary, Department of Health and HumanServices, Defendant-Appellee.
No. 86-5661.
United States Court of Appeals, Sixth Circuit.
Jan. 8, 1988.

Before ENGEL and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Plaintiff initiated this action for review of defendant Secretary's decision requiring plaintiff to return an overpayment of benefits.  The district court affirmed the decision in part and remanded to the Secretary in part for further proceedings.  There was no "final and appealable" certification as provided by Rule 54(b), Federal Rules of Civil Procedure.  This appeal followed.  The matter is now before the court for sua sponte consideration of a jurisdictional question.  Ordinarily, an order remanding a case to an agency for further proceedings is interlocutory and not appealable.  Memorial Hosp. Sys. v. Heckler, 769 F.2d 1043, 1044 (5th Cir.1985);  Whitehead v. Califano, 596 F.2d 1315, 1319 (6th Cir.1979).  We find this to be applicable to the case at bar.  The appeal, therefore, is dismissed as premature.  Rule 9(b)(1), Rules of the Sixth Circuit.